Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 37 is the broadest independent claim. Claim 37 recites a method of placing a toric intraocular lens in a human eye which includes the steps of: determining an axis of astigmatism for an eye having cataractous lens and using a laser beam to perform a capsulotomy in the anterior lens capsule. Claim 37 further specifies that for the capsulotomy the laser beam cuts a capsular opening in the anterior lens capsule and that the capsular opening comprises a tag aligned with the axis of astigmatism. Additionally, claim 37 further specifies that the tag has slow curves without sharp edges and the risk of radial capsular tears is avoided. Claim 37 further recites the method as including the additional steps of removing the cataractous lens, determining the axis of astigmatism for a toric intraocular lens, and inserting the toric intraocular lens through the capsular opening into the lens capsule and aligning the axis of astigmatism for the toric intraocular lens with the tag.
The closest prior art of record is Kutz in view of Shimmick in view of Hohla. Kutz in view of Shimmick in view of Hohla recites a method of placing a toric intraocular lens in a human eye with the step of determining an axis of astigmatism for an eye having cataractous lens, removing the cataractous lens, determining the axis of astigmatism for a toric intraocular lens and inserting the toric intraocular lens through the capsular opening into the lens capsule. 
However, Kutz in view of Shimmick in view of Hohla discloses at best creating an incision with a laser and relies on mechanical cutting to perform the capsulotomy. Thus Kutz in view of Shimmick in view of Hohla fails to disclose using a laser beam to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792